Citation Nr: 9914832	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  93-07 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to nonservice-connected pension benefits.

4.  Entitlement to service connection for soft tissue 
sarcoma.

5.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Thomas U. Reynolds, Attorney-
at-law


WITNESSES AT HEARINGS ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from August 1966 to 
February 1972.

The instant appeal as to the PTSD, seizure disorder, and 
pension claims arose from a December 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Jackson, Mississippi, which granted service connection for 
PTSD and assigned a 10 percent disability evaluation; denied 
a claim for service connection for probable temporal lobe 
epilepsy with no evidence of structured lesion; and denied a 
claim for nonservice-connected pension benefits.  The instant 
appeal as to the soft tissue sarcoma and peripheral 
neuropathy claims arose from a December 1996 rating decision 
which denied those service connection claims.

The claims for entitlement to nonservice-connected pension 
benefits and for service connection for a seizure disorder, 
soft tissue sarcoma, and peripheral neuropathy are discussed 
in the REMAND section below which follows the ORDER in this 
case.


FINDING OF FACT

The appellant's service-connected PTSD is currently 
manifested by only partial syndrome.  The medical evidence of 
record does not contain findings showing that as a result of 
his service-connected PTSD the veteran had either definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people or definite 
industrial impairment.  His PTSD alone did not manifest such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, 
recent events) as they were attributed to co-existing 
characterological and substance abuse disorders.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(1998); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased rating is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  That 
is, he has presented a claim which is plausible.  Generally, 
a claim for an increased evaluation is considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
All necessary development was performed.  The veteran 
underwent VA examinations, and recent VA treatment records 
were developed.  He has not asserted and there is nothing in 
the record that shows that there are missing, relevant 
records.  For these reasons, the Board finds that VA's duty 
to assist the appellant, 38 U.S.C.A. § 5107(a) (West 1991), 
has been discharged.  Furthermore, the undersigned finds that 
this case has been adequately developed for appellate 
purposes.  A disposition on the merits is now in order.

In evaluating the appellant's request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1995 & 
1998).  In so doing, it is the Board's responsibility to 
weigh the evidence before it.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

A review of the evidence of record reveals that the veteran 
served in Vietnam during the Vietnam era and that his 
military occupation specialty was as an engineering equipment 
repairman.  During an October 1992 VA examination, he 
reported that his responsibilities in Vietnam included tank 
repair and recovery of classified weapons damaged in combat.  
He reported witnessing the killing and wounding of fellow 
soldiers.  After service, he reported working as an ambulance 
driver, steel worker, and most recently as a picture framer 
in 1989.  He reported that his employers expected too much 
and didn't pay enough.

The veteran filed his claim for benefits in August 1992.  VA 
treatment records from July to September 1992 showed that the 
veteran was hospitalized at the Memphis VA Medical Center 
(MC) from July 9, 1992, to July 30, 1992, with a history of 
PTSD.  He was followed in the PTSD group and was admitted to 
the hospital due to anxiety and other problems following a 
conflict with law enforcement officials.  He was alert and 
oriented times three, his memory was intact, and his insight 
was fair.  He occasionally seemed angry, his judgment was 
poor, and his affect was blunted.

A September 1992 Social Security Administration (SSA) 
psychological evaluation report noted that the veteran 
appeared angry and depressed about his Vietnam experiences.  
The evaluator indicated that he believed the veteran's PTSD 
was "probably valid."  The veteran reported no satisfactory 
peer relationships other than his relationship with his 
brother.  The veteran did not have memory problems, 
incoherence, or loosening of associations, and his 
comprehension was adequate for his level of intellectual 
functioning.  The evaluator believed the veteran had 
depression in addition to PTSD and that the PTSD was 
manifested by insomnia, nightmares, social withdrawal and 
Vietnam recollections.  The evaluator believed the veteran 
was capable of following simple, work-related instructions 
but that "he would have severe difficulty relating 
satisfactorily to peers and supervisors in a work setting."

The veteran was medicated with Clonopin and showed hostility 
and anger in PTSD groups.  He reported nightmares due to 
group discussions and "blackouts."  As he was withdrawn, he 
was prescribed an anti-depressant with good results.  In 
October 1992 he underwent two VA PTSD examinations.  During 
the first examination he reported recurrent intrusive 
recollections and nightmares about Vietnam, flashbacks, and 
intense psychological stress associated with certain odors 
and the sounds of helicopters.  He had decreased interest in 
his hobbies, feelings of detachment, difficulty expressing 
himself, sleep problems, irritability, and a startle 
response.

Objectively, the veteran had an unpleasant body odor and 
appeared unkempt.  He was irritable, depressed, and 
withdrawn, but he tried to cooperate with the examiner.  
There was no evidence of a thought disorder, and recent 
memory was good.  Remote memory, immediate retention and 
recall, and insight were impaired.  No diagnostic tests were 
deemed necessary, and the diagnosis was PTSD.  During the 
second examination he reported problems sleeping for more 
than 1 to 2 hours at a time and difficulty controlling his 
temper.  The impressions included PTSD, insomnia, and an 
adjustment disorder.

The appellant was service-connected for PTSD and a 10 percent 
evaluation was assigned in a December 1992 rating decision.  
VA treatment records from September 1980 to July 1994 reveal 
that the veteran attended PTSD group therapy periodically in 
1992 and 1993 and that he complained primarily of trouble 
sleeping and anger.  An August 1993 hospitalization primarily 
for neurological treatment noted that the veteran appeared 
depressed.

During his December 1993 personal hearing the veteran's 
representative indicated that the veteran was receiving SSA 
disability benefits due to his PTSD.  SSA records show that 
the veteran was awarded benefits for anxiety-related and 
substance abuse disorders.  His representative also suggested 
that the veteran's PTSD was so severe that he had panic 
attacks which led to blackouts.  The veteran showed 
photographs, copies of which are in the claims folder, which 
he reported were taken in Vietnam.

The veteran testified that he had trouble with concentration 
and that he spent hours in the woods at times.  He stated 
that he lived alone but that he had two friends who visited 
him regularly every week or two.  He reported symptomatology 
similar to that he reported during the October 1992 VA 
examinations, and he stated that his medication was not 
helping him much.

The veteran underwent another VA PTSD examination in May 
1994.  The examiner noted that the reliability of the history 
provided by the veteran was uncertain as there were 
discrepancies between his statements during the May 1994 
examination and other reports in the claims folder, including 
the service separation records and earlier VA examinations.  
The examiner noted that the veteran did provide a juvenile 
history of truancy, dropping out of school, frequent fights, 
and an arrest for public drunkenness.

The veteran reported receiving "several bronze stars" for 
service in Cambodia during the Vietnam era; however, the 
examiner noted that the service separation records did not 
mention such decorations.  The veteran reported psychiatric 
hospitalization in service for hearing voices, but the 
examiner noted that in earlier examinations the veteran had 
reported that the hospitalization was for seizures and 
blackouts.  The veteran reported that he had lived with his 
mother until her death and then he lived with his brother and 
sister-in-law for a time until he was no longer able to get 
along with his sister-in-law.  He reported taking Clonazepam 
and Trazadone, but stated he had dropped out of psychotherapy 
because "therapy to me is a waste of time."  The veteran 
also reported smoking marijuana several times a week and 
using other peoples' Valium.

The veteran reported seeing the people he killed in Vietnam 3 
to 4 times a week.  He also reported flashbacks of a pile of 
human skulls he saw in Cambodia.  He said he was disturbed by 
certain smells and that he heard mumbling voices.  He 
reported he could not work because "people looking down on 
me for things I've done."  He also reported blackouts, 
weight loss, poor sleep, and crying spells when he thought of 
his deceased mother.

The veteran was dressed in a shirt and jeans and smelled of 
cigarettes, and his body hygiene was noted to be fair.  His 
thoughts were logical and well-connected; however, he was 
preoccupied by perceived mistreatment at the hands of law 
enforcement officials, relatives, VA, and therapists.  His 
affect ranged from angry to slightly depressed.  Attention 
and concentration were slightly below average, and verbal 
abstraction was grossly abnormal.

The veteran was given the Minnesota Multiphasic Personality 
Inventory (MMPI II) and the Mississippi Scale for Combat 
Related PTSD.  The MMPI II profile showed consistent but 
grossly invalid responses due to exaggeration.  The examiner 
stated that "[s]uch an extremely elevated MMPI-2 profile is 
consistently found in those who malinger rather than being a 
pattern of those who have symptoms but tend to exaggerate 
them as a cry for help."  The veteran's score on the 
Mississippi Scale for Combat Related PTSD exceeded the 
recommended cut-off.  The examiner noted that "research 
indicates that those who exaggerate on other tests also 
elevate this scale as well."  The examiner concluded that 
the results from the testing "support a conclusion that the 
veteran was consciously exaggerating symptoms in order to 
obtain some gain."

The examiner concluded by noting again the discrepancies in 
the veteran's statements as well as noting that the veteran's 
pre-military history was strongly suggestive of significant 
problems in functioning.  In addition, he remarked on the 
veteran's hostility and preoccupation with perceived 
mistreatment by others.  The examiner opined that these 
findings were "strongly suggestive of co-existing 
characterological disorder."  Also, he noted that the 
veteran's admission of taking others' Valium and exceeding 
the recommended dosage of his prescription medication was 
"highly suggestive of a co-existing substance abuse problem 
as well."  In light of the co-existing characterological and 
substance abuse problems in addition to the determination 
that the veteran was consciously exaggerating his symptoms, 
the examiner stated that "it is very difficult to ascertain 
the extent of any post-traumatic stress disorder."  The 
examiner concluded that "it is likely that the veteran has 
some symptoms of post-traumatic stress disorder but not the 
full syndrome."  

August 1994 to June 1998 VA treatment records showed that the 
veteran continued to have interpersonal conflicts with his 
neighbors and law enforcement.  He was hospitalized from May 
8, 1995, to May 23, 1995, and presented with homicidal 
ideation, nightmares, restlessness, irritability, and 
hallucinations.  The day prior to admission he had been 
arrested for driving on a suspended license; carrying a 
deadly weapon, a knife; and marijuana possession.  The 
veteran was oriented to person, place, and situation, but not 
to date.  He displayed poor hygiene and was preoccupied with 
hostility, war, and killing.  Insight was fair, judgment was 
poor, and affect was flat.  He was described as paranoid, and 
he reported auditory, visual, and gustatory hallucinations.

The veteran reported homicidal threats towards two local 
police officers, who were contacted.  The officers were aware 
of the threats.  The veteran's mood improved with regulated 
medication.  He was diagnosed with PTSD with depressive 
features and marijuana abuse, and his Global Assessment of 
Functioning (GAF) score was 30 on admission and 60 on 
discharge.

During his March 1999 hearing before the undersigned member 
of the Board, the veteran testified that he felt a higher 
rating for PTSD was warranted because he had trouble sleeping 
and he was nervous.  His sister testified that the veteran 
did not get along well with others and that he did not have a 
lot of patience.

Initially, the Board notes that the pertinent regulations 
governing evaluations for mental disorders were recently 
amended, effective November 1996.  The United States Court of 
Veterans Appeals (hereinafter Court) has stated that where 
the law or regulation changes during the pendency of a case, 
the version most favorable to the veteran will generally be 
applied.  See West v. Brown, 7 Vet.App. 70, 76 (1994); Hayes 
v. Brown, 5 Vet.App. 60, 66-67 (1993); Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  A recent opinion of the VA Office 
of the General Counsel held that whether the amended mental 
disorders regulations are more beneficial to claimants than 
the prior provisions should be determined on a case by case 
basis.  VA O.G.C. Prec. 11-97 (Mar. 25, 1997).

Prior to certifying the case to the Board, the RO 
readjudicated the appellant's claim with consideration of the 
amended rating criteria for mental disorders.  Based on the 
all of the above cited evidence, including the most recent VA 
examination, the RO concluded that rating above 10 percent 
under either the old or the amended criteria was not in 
order.

The veteran's psychiatric disorder is currently rated as 10 
percent disabling under Diagnostic Code 9411 for PTSD.  Prior 
to November 1996, the criteria for 10, 30, 50, 70, and 100 
percent ratings for PTSD were as follows:

Less than criteria for the 30 percent, 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment.  [10 percent]

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment.  
[30 percent]

Ability to establish or maintain 
effective or favorable relationships with 
people is considerable impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent]

Ability to establish or maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent]

The attitudes of all contacts except the 
most intimate are so  adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic, and explosions of aggressive 
energy resulting in profound retreat from 
mature behavior.  Demonstrable unable to 
obtain or retain employment.   [100 
percent]

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  PTSD is now 
rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (1998).  
As amended, the regulation reads:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or, symptoms 
controlled by continuous medication.  [10 
percent]

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (1998).  In addition, 
other related regulations were amended in November 1996.  
According to the amended rating criteria, when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a) 
(1998).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b) (1998).

Application of the old and amended regulations shows that 
medical evidence as to the severity of the veteran's service-
connected PTSD is not sufficient to support a finding of 
functional impairment which is greater than the currently 
assigned 10 percent disability rating.  

A review of the evidence of record does not demonstrate that 
the veteran's PTSD warrants a rating in excess of 10 percent 
under the old mental disorders criteria.  At the outset, the 
Board notes that it gives more weight to the most recent VA 
PTSD examination in May 1994 than to other medical evidence 
in the claims folder because the examiner clearly reviewed 
the claims folder in detail, the examiner performed 
diagnostic tests on the veteran, and the examiner's 
conclusions were explained in detail.  The Board gives less 
weight to an earlier VA examination that did not perform 
psychological testing on the veteran and to VA treatment 
records, including a May 1995 hospitalization record, which 
did not include a longitudinal review of the record or a 
detailed explanation of findings.

The Board also gives less weight to the results of the 
September 1992 SSA psychological evaluation because the 
veteran was not evaluated by a medical doctor; a full, 
longitudinal review of the record was not performed; 
psychological tests were not administered; and the examiner's 
conclusions appeared to rely in large part on statements made 
by the veteran who is deemed by the Board to not be a 
credible historian.  Statements made by the veteran are 
therefore given less weight because he is not credible, as 
evidenced by the findings of the May 1994 VA examination.

The most recent VA PTSD examination report concluded that 
while the veteran had some symptoms of PTSD, he did not have 
the full syndrome.  Although the veteran may have emotional 
tension or anxiety productive of mild social and industrial 
impairment due to PTSD, the medical evidence shows that his 
problems with functioning are in large part due to his 
characterological and substance abuse disorders.  As the 
characterological and substance abuse disorders are not 
service-connected, they cannot serve as the basis for an 
increased rating for PTSD.  The Board notes that the examiner 
stated that he could not ascertain the severity of the 
veteran's PTSD due to the veteran's conscious exaggeration of 
his symptoms as well as co-existing characterological and 
substance abuse disorders.  Nevertheless, the Board finds 
that the conclusions which the examiner did reach, including 
the fact that the veteran only had PTSD in part, do not 
support the veteran's contentions that a higher rating is 
warranted.  Subsequently developed VA treatment records do 
not dispute that examiner's findings.

Thus, the medical evidence shows that, due to the PTSD alone, 
the veteran does not have definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people.  The most recent PTSD examiner 
noted that a co-existing characterological disorder accounted 
for the veteran's hostility and preoccupation with his 
perceived mistreatment by others.  Further, the examiner's 
conclusions do not support a finding that the PTSD symptoms 
alone resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The examiner noted that the veteran 
was likely not even capable of managing his VA benefits due 
to his substance abuse disorder. 

A review of the medical evidence shows no more than mild 
impairment of industrial adaptability due to PTSD.  During 
his October 13, 1992, VA PTSD examination the veteran did not 
attribute difficulties finding and maintaining a job to PTSD 
symptomatology.  Instead, he reported that he quit work 
because "employers expect too much and do not pay enough."  
Also, his most recent GAF score in May 1995 was 60 prior to 
discharge and that did not pertain to PTSD symptomatology 
alone but presumably included limitations in functioning 
caused by marijuana abuse and an antisocial personality 
disorder.  The preponderance of the evidence of record 
demonstrates that insofar as his PTSD symptomatology is 
concerned, he has mild, but not definite, impairment in this 
regard.

Likewise, the medical evidence in the file does not reflect a 
degree of occupational and social impairment which "more 
nearly approximates" the criteria for a 30 percent 
evaluation under new Diagnostic Code 9411.  38 C.F.R. § 4.7 
(1998).  Specifically, with respect to the criteria for a 30 
percent rating, the medical evidence does not reveal that the 
veteran has occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to PTSD alone.  While 
he had occupational and social impairment due to mild or 
transient symptoms attributed to PTSD, as noted above, many 
of his symptoms were attributed to his co-existing 
characterological and substance abuse disorders.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) held that the rule articulated in Francisco did 
not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco, 7 Vet. App. at 58.  

The Board notes that it has recharacterized the issue on 
appeal in order to comply with the recent opinion by the 
Court, in Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).  In that case, the Court held, in pertinent part, 
that the RO had never properly provided the appellant with a 
statement of the case concerning an issue, as the document 
addressing that issue "mistakenly treated the right-testicle 
claim as one for an '[i]ncreased evaluation for service[-
]connected ... residuals of surgery to right testicle' ... rather 
than as a disagreement with the original rating award, which 
is what it was."  Fenderson, No. 96-947, slip op. at 17, 
emphasis in the original.  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case .  Id.

As in Fenderson, the RO in this case has also misidentified 
the issue on appeal as a claim for an increased disability 
rating for the veteran's service-connected PTSD, rather than 
as a disagreement with the original rating award for this 
condition.  However, the RO's February 1993 statement of the 
case and the subsequent supplemental statements of the case 
provided the veteran with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of an initial disability evaluation for this 
condition.  In addition, the veteran's pleadings herein 
clearly indicate that he is aware that his appeal involves 
the RO's assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the veteran in 
recharacterizing the issue on appeal to properly reflect the 
veteran's disagreement with the initial disability evaluation 
assigned to his service-connected PTSD.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The veteran was dissatisfied with his initial rating for 
PTSD.  At the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  Fenderson, 
No. 96-947, slip op. at 9.  In this case, the RO granted 
service connection and originally assigned a 10 percent 
evaluation for PTSD as of the date that the veteran's claim 
was received, August 24, 1992, which has been confirmed and 
continued to the present time.  See 38 C.F.R. § 3.400 (1998).  
The Board has reviewed all the evidence dating from the time 
of the original claim and has determined that at no time from 
that time to the present has the evidence supported a rating 
in excess of 10 percent for the veteran's service-connected 
PTSD.  Id.; Fenderson v. West, No. 96-947 (U.S. Vet. App. 
Jan. 20, 1999).  


ORDER

A claim for entitlement to an increased rating for PTSD is 
denied.


REMAND

In a December 1996 rating decision, the RO adjudicated claims 
for service connection for soft tissue sarcoma and peripheral 
neuropathy.  The claims were denied, and the veteran was 
notified of the decision by letter dated December 18, 1996.  
The Board construes portions of a written statement made by 
the veteran's attorney, received by the RO in April 1997, as 
a timely notice of disagreement with the December 1996 rating 
decision.  38 C.F.R. § 20.302(a) (1998).

Since the veteran has placed the issues of entitlement to 
service connection for soft tissue sarcoma and peripheral 
neuropathy in appellate status, a remand is necessary in 
order to issue a statement of the case on these issues.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).

Also, it appears that the veteran was scheduled for a sleep-
deprived electroencephalogram (EEG) during his May 1995 
hospitalization at the Memphis, Tennessee, VAMC, but that 
records of the testing were not associated with the claims 
folder.  VA is deemed to have constructive knowledge of 
certain documents which are generated by VA agents or 
employees, including VA physicians, and which predate a Board 
decision on appeal.  Bell v. Derwinski, 2 Vet.App. 611 
(1992).

The VA has a duty to assist veterans in the development of 
all facts pertinent to their claims.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1997).  This includes the 
duty to obtain VA examinations to determine entitlement to 
the benefits sought.  Littke v. Derwinski, 1 Vet.App. 90 
(1991).  The Board notes that the VA physician who provided 
the May 19, 1994 general medical examination report diagnosed 
"(1) History of blackout spells and seizures, etiology not 
clear.  The veteran needs further neurological evaluation."  
Another VA neurological evaluation was performed in September 
1996; however, it did not evaluate a seizure disorder.  
Instead, the examiner ordered nerve conduction and 
electromagnetic (EMG) studies of the extremities and 
indicated that an addendum to the examination report would be 
made after the test results were available.  The test results 
are not of record and no addendum was made to the September 
1996 examination report.

The Court has held that VA's failure to conduct further 
evaluations and studies as recommended by VA's own physician 
constitutes a breach of its statutory duty to assist the 
veteran as provided for by the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Hyder v. Derwinski, 1 Vet.App. 221 
(1991).  See also Green v. Derwinski, 1 Vet.App. 121 (1991).  
The Board notes that the veteran testified that one of the 
primary reasons he believed nonservice-connected pension was 
warranted was that he had loss of feeling on the left side 
which was diagnosed as multiple sclerosis.  Therefore the 
Board believes that prior to making a decision on the claims 
for a seizure disorder and nonservice-connected pension, 
further development is warranted. 

In light of the foregoing, this issue is REMANDED to the RO 
for the following:

1.  The RO should issue a statement of 
the case in connection with the issues of 
entitlement to service connection for 
soft tissue sarcoma and peripheral 
neuropathy.

2.  The veteran and his attorney are 
reminded that they have yet to perfect an 
appeal to the December 1996 rating 
decision denying entitlement to service 
connection for soft tissue sarcoma and 
peripheral neuropathy, by filing a timely 
appeal statement (VA Form 9) in response 
to the statement of the case to be issued 
pursuant to this remand.

3.  The RO should also obtain all records 
of inpatient or outpatient treatment for 
the claimed seizure disorder provided to 
the veteran at VA or private medical 
facilities which have not already been 
associated with the claims folder, and 
should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1998).  In 
particular, records of a sleep deprived 
EEG scheduled during his May 1995 
hospitalization at the Memphis VAMC 
should be developed.  All of the records 
developed are to be associated with the 
claims folder.

4.  The RO should attempt to obtain a 
copy of the report of any nerve 
conduction and EMG studies performed in 
connection with the appellant's September 
1996 VA examination.

5.  Following completion of the 
foregoing, the RO should request, if 
possible, that the May 1994 general 
medical examiner specify what "further 
neurology evaluation" was contemplated 
at the time of the May 1994 examination 
report.  Thereafter, the veteran should 
be scheduled for a comprehensive and 
thorough VA neurological examination to 
determine (1) the nature and extent of 
any existing seizure disorder and (2) the 
nature and extent of any existing 
peripheral neuropathy.  The entire claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
psychiatrist should review the veteran's 
medical history, particularly the records 
of his neurologic treatment.  All tests 
deemed necessary by the examiner should 
be conducted, and the results should be 
available to the examiner prior to 
completion of the report.  Specifically, 
the examiner should provide the following 
information:

a)  The examiner must indicate 
whether there is medical evidence to 
substantiate the current existence 
of a seizure disorder.  If so, the 
examiner must indicate the exact 
diagnosis.

b)  The examiner must render an 
opinion as to whether there is a 
reasonable probability that any 
existing seizure disorder is in any 
way attributable to the veteran's 
military service or if it is 
attributable to an intercurrent 
injury.  In so doing, the examiner 
must particularly review all the 
service and post service records.

c)  The examiner must indicate 
whether there is medical evidence to 
substantiate the current existence 
of a disorder manifested by 
peripheral neuropathy.  If so, the 
examiner must indicate the exact 
diagnosis.

If these matters cannot be medically 
determined without resort to mere 
speculation or conjecture, this should be 
commented upon in the report.  The 
examination report should set forth in a 
clear, comprehensive, and legible manner 
all pertinent findings and should include 
complete rationale for the opinions 
expressed.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, particularly 
if the requested examination does not 
include all tests, reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
implemented, including the return of the 
examination report to the examiner.

7.  The veteran is hereby informed that 
he is free to submit additional evidence 
or argument while the case is on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 
(1992); Booth v. Brown, 8 Vet. App. 109 
(1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).   He is further advised 
that his failure to report for the 
aforementioned examination or to 
cooperate in the development of his claim 
may result in adverse action.

8.  The RO should then readjudicate the 
veteran's seizure disorder and pension 
claims.  In the event that the either 
decision remains adverse to the veteran, 
it should provide him and his 
representative with a comprehensive 
Supplemental Statement of the Case on 
that issue.  They should be afforded a 
reasonable opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, as appropriate.  No action is 
required of the appellant until he receives further notice.  
This REMAND is to develop evidence and to ensure the 
appellant is afforded due process of law.  The Board 
intimates no opinion as to the final outcome warranted as to 
the issues addressed in this REMAND.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

